Citation Nr: 1714629	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss and assigned a non-compensable rating effective November 6, 2009.

In December 2014 and December 2015, the Board remanded the appeal for additional development.  The case has since returned to the Board.


FINDINGS OF FACT

1.  Audiometric examinations correspond to no greater than a Level I hearing loss for the right ear, and no greater than a Level II hearing loss for the left ear.

2.  The Veteran's hearing loss disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100 (2016).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with Board Remand

In December 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) and instructed it to schedule the Veteran for a new audiological examination.  The AOJ was also instructed to retrieve and associate with the claims file the puretone threshold results from the April 2012 VA audiological testing, to include the puretone threshold averages from 1000 to 4000 Hertz, and to readjudicate the claim.  The AOJ scheduled the Veteran for a February 2015 audiological examination and readjudicated the claim by issuing a September 2015 Supplemental Statement of the Case.  The AOJ returned the case to the Board, but without obtaining the puretone thresholds from the April 2012 audiological testing.  

The Board remanded the claim in December 2015, and instructed the AOJ to try again to obtain the puretone thresholds from the April 2012 audiological testing, and to readjudicate the claim thereafter.  The AOJ obtained an audiogram showing the April 2012 puretone thresholds and associated it with the claims file.  The AOJ subsequently readjudicated the claim by issuing a November 2016 Supplemental Statement of the Case.  For these reasons, the Board finds that its prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) as amended, along with implementing regulations, impose obligations on VA to notify and to assist claimants in developing information and evidence necessary to substantiate their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

With respect to VA's duty to notify, the RO provided pre-adjudication VCAA notice by letter in November 2009.  VA has satisfied its duty to notify.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA treatment records and lay evidence have been associated with the claims file.  Further, the Veteran was afforded VA examinations regarding his bilateral hearing loss disability in March 2010 and February 2015.  The March 2010 and February 2015 VA examination reports are thorough.  Both discuss the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Both tests also used the puretone audiometry and Maryland CNC speech discrimination tests as required under 38 C.F.R. § 4.85.  Based on these examinations and the absence of evidence of worsening symptomatology since the February 2015 examination, the Board concludes the March 2010 and February 2015 examination reports in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken, or evidence that needs to be obtained.  VA has satisfied its duty to assist.

III.  Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this regulation.

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

IV.  Factual Background

The Veteran disagrees with the non-compensable (0 percent) disability rating assigned by the RO in its March 2010 rating decision.  He also contends that during the pendency of the appeal, his hearing has gotten worse, and that a compensable disability rating is warranted.  See March 2012 Correspondence.

During the March 2010 VA audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
30
40
65
LEFT

25
30
50
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 40 decibels in the right ear and 42.5 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 96 percent for the right ear, and 96 percent for the left ear.

During the April 2012 VA audiological testing, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
40
45
65
LEFT

35
35
60
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 43.75 decibels in the right ear and 50 decibels in the left ear.  Word recognition scores were given as 72 percent right ear and 92 percent left ear.  The speech recognition test used was identified as the Recorded W22 word lists test.

During the February 2015 VA audiological examination, puretone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

30
35
50
65
LEFT

30
45
65
80

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 45 decibels in the right ear and 55 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent for the right ear, and 89 percent for the left ear.

V.  Analysis

Applying the test results of the March 2010 exam to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a non-compensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Applying the test results of the February 2015 exam to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a non-compensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

As noted above, the April 2012 testing cannot be used to derive the schedular rating assignable under Table VI because the Maryland CNC test was not used for the speech recognition test.  See 38 C.F.R. § 4.85(a).  Nor can the Board resolve reasonable doubt in the Veteran's favor to assume that the Maryland CNC test was used because the examination report affirmatively identified the test used, which was not the Maryland CNC test.  Moreover, there is no basis to chart these results against Table VIA because the audiometry results do not reflect an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, and the audiologist did not certify that it would not be appropriate to use the speech discrimination test because of language difficulties, inconsistent speech discrimination scores, or other reasons.  See 38 C.F.R. § 4.85(c).  Because the April 2012 testing does not meet VA requirements for audiological examinations, it cannot provide an evidentiary basis for assigning a compensable disability rating. 

In conclusion, the Veteran has undergone several hearing tests throughout the appeal period.  The competent and probative evidence show that the Veteran's hearing impairment has not risen to a compensable level as set forth in the rating schedule.  38 C.F.R. §§ 4.7, 4.85, 4.86.  Thus, a compensable schedular disability rating may not be assigned for the Veteran's bilateral hearing loss disability.  Also for this reason, staged ratings are not for assignment in this case.

VI.  Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board can decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss.  The Veteran's bilateral hearing loss disability is manifested by decreased hearing acuity. The ratings assigned contemplate this impairment.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  

The March 2010 VA examiner stated that the Veteran's hearing loss had no effects on his daily life and no significant effects on his occupation.  In his July 2010 notice of disagreement, the Veteran reported that his hearing loss caused him to be isolated from his wife because he could not be in the same room with her to watch television.  The February 2015 examiner stated that the Veteran's hearing loss does not impact ordinary conditions of daily life, including the ability to work.  Based on this description of the functional effects of the Veteran's hearing loss, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  As reflected above, the Veteran has not described functional effects that fall outside what is normally expected for someone with hearing loss, which would include difficulty interacting with someone because of the hearing loss.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for bilateral tinnitus and generalized anxiety disorder with depression.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  

None of the examiners from the March 2010, April 2012, or February 2015 audio exams has indicated that the Veteran is unable to work due to his bilateral hearing loss.  Further, neither the Veteran nor his representative has put forth statements indicating that the Veteran believes his service-connected bilateral hearing loss renders him unemployable.  Accordingly, as the Veteran has not raised the issue of TDIU as a result of his bilateral hearing loss, and as the objective evidence does not suggest that he cannot work due to this disability, the Board concludes that the issue of TDIU has not been raised.


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss disability is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


